ACCEPTED
                                                                                                        04-14-00181-CR
                                                                                             FOURTH COURT OF APPEALS
                                                                                                  SAN ANTONIO, TEXAS
                                                                                                   1/2/2015 12:37:15 PM
                                                                                                          KEITH HOTTLE
                                                                                                                 CLERK

                                  CAUSE NO. 04-14-00181-CR

 MICHAEL RIVAS                                     §     IN THE FOURTH COURT
                                                                                      FILED IN
                                                   §                           4th COURT OF APPEALS
 VS.                                               §     OF APPEALS             SAN ANTONIO, TEXAS
                                                   §                           1/5/2015 9:01:00 AM
 STATE OF TEXAS                                    §     SAN ANTONIO,            KEITH E. HOTTLE
                                                                              TEXAS
                                                                                       Clerk
               MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes the 38th Judicial District Attorney, Appellee, in the above –entitled and -

numbered cause, and moves this Court to grant an extension of time to file appellee's brief, pursuant

to Rule 38.6 and 10.5 of the Texas Rules of Appellate Procedure, and for good cause shows the

following:

       1.      This case is on appeal from the 38th Judicial District Court of Medina County, Texas.

       2.      The case below was styled the State of Texas vs. Michael Rivas, and numbered 12-04-

10954-CR.

       3.      The Appellant’s brief was filed on December 1, 2014.

       4.      The Appellee’s brief is due on or about January 2, 2015.

       5.      The State of Texas requests a ninety (90) day extension to file its brief.

       6.      This is the state’s first request for an extension to file its brief.

       10.     The state needs additional time to properly prepare, research, and file its reply brief.

       WHEREFORE, PREMISES CONSIDERED, Appellee prays that this Court grant this

Motion To Extend Time to File Appellee's Brief, and for such other and further relief as the Court

may deem appropriate.
                                           Respectfully submitted,

                                           DANIEL J. KINDRED
                                           38TH JUDICIAL DISTRICT ATTORNEY
                                           MEDINA COUNTY, TEXAS
                                           3102 Avenue G
                                           Hondo, Texas 78861
                                           Telephone: (830) 741-6188
                                           Facsimile: (830) 741-6033

                                           By:    /s/ Christina Busbee
                                                  CHRISTINA BUSBEE
                                                  State Bar No. 00797819
                                                  ASSISTANT DISTRICT ATTORNEY


                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing MOTION TO EXTEND

TIME TO FILE APPELLEE’S REPLY BRIEF was served on MICHAEL C. GROSS, GROSS & ESPARZA,

P.L.L.C. at 106 SOUTH ST. MARY’S STREET, SUITE 260, SAN ANTONIO, TEXAS 78205, via

electronic mail address, lawofcmg@gmail.com on January 2, 2015.



                                           /s/ Christina Busbee
                                           CHRISTINA BUSBEE